   Case: 4:20-cv-00737-DDN Doc. #: 3 Filed: 06/16/20 Page: 1 of 2 PageID #: 15




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SARAH RENEE SANDERS,                               )
                                                   )
                Plaintiff,                         )
                                                   )
         v.                                        )          No. 4:20-CV-737 DDN
                                                   )
AARON HOEFT, et at.,                               )
                                                   )
                Defendants.                        )

                       MEMORANDUM AND ORDER OF TRANSFER

       This matter is before the Court on plaintiff’s complaint. After review of the complaint,

the Court will transfer this case to the United States District Court for the Western District of

Missouri.

       Plaintiff brings this action under 42 U.S.C. § 1983. All of the named defendants are

located in the Western District of Missouri, and all of the events described in the complaint

occurred in the Western District of Missouri.

       Under 28 U.S.C. § 1391(b), a civil action may only be brought in: “(1) a judicial district

in which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated, or

(3) if there is no district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal jurisdiction with

respect to such action.”

       Because the defendants are located in the Western District, and because the events that

gave rise to this case occurred in the Western District, venue is proper there.
   Case: 4:20-cv-00737-DDN Doc. #: 3 Filed: 06/16/20 Page: 2 of 2 PageID #: 16




       Under 28 U.S.C. § 1406(b), “The district court of a district in which is filed a case laying

venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer

such case to any district or division in which it could have been brought.” Because plaintiff is

proceeding pro se, the Court finds that it is in the interest of justice to transfer this case to the

United States District Court for the Western District of Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that that the Clerk shall transfer this case to the United

States District Court for the Western District of Missouri. See 28 U.S.C. § 1406(b).

       Dated this     16th     day of June, 2020.



                                                    \s\ Jean C. Hamilton
                                                    JEAN C. HAMILTON
                                                    UNITED STATES DISTRICT JUDGE




                                                    2
